Stay of operative effect of the revocation order of October 2, 1959, continued pending the hearing and determination of the review proceeding. The stay shall not prejudice or bar the Authority from using any information or evidence in support of its denial of a renewal, which it is advised to use, whether or not it includes any of the material introduced by it in the proceeding leading to the revocation order. The proceeding for review of the revocation order in this court may be heard upon one typewritten copy of the proceedings heretofore filed in this court and five typewritten copies of the new findings of fact, and five typewritten copies of the briefs. Request for additional relief denied.